IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 96-60120
                         Summary Calendar
                        __________________


WILLIE HENRY JONES,

                                     Plaintiff-Appellant,

versus

CITY OF BILOXI;
MISSISSIPPI BUREAU OF
NARCOTICS; SAMUEL W. OWENS;
MISSISSIPPI DEP'T OF PUBLIC
SAFETY; CHARLES MICHAEL TYSON;
JAY THOMAS EUBANKS; RICHARD
O'BANNON; ANDREW SCHERER,

                                     Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 1:95-CV-13-GR
                        - - - - - - - - - -
                            May 27, 1996
Before HIGGINBOTHAM, DUHE’ and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Willie Henry Jones argues that the district court abused its

discretion in dismissing his complaint as frivolous because the

defendants seized and forfeited his property without providing

him notice and a hearing and because his state court challenge to

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-60120
                               -2-

the forfeiture proceeding was dismissed based on a racially

discriminatory application of the state statute of limitations.

     This court does not have jurisdiction to review the state

court's dismissal of Jones' challenge to the state forfeiture

proceeding based on prescription.   Liedtke v. State Bar of Texas,

18 F.3d 315, 317 (5th Cir.), cert. denied, 115 S. Ct. 271 (1994).

     Jones' allegations that the statute of limitations was

applied in a racially discriminatory manner in his state court

suit are factually frivolous and cannot support an arguable

constitutional claim.   Denton v. Hernandez, 504 U.S. 25, 31-32

(1992).

     AFFIRMED.